DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious in view of Parker (US 2016/0309775) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699).
With respect to the limitations of claim 1, Parker teaches a system which includes a tobacco wax composition including tobacco wax (0034, The remaining 1030 mL of liquid are cooled to room temperature, then filtered using 0.5 micron Polyester Felt to separate the suspended waxes.  The wax collected has a weight of about 2.6 grams total.  The remaining liquid is then placed in a separatory funnel to remove the natural oils.  The oils are approximately 2.7 mL total.  The wax and oil is then added to 80 mL of Propylene Glycol and filtered of one last time using 0.5 micron filter media or less to remove any particles from the final product) extracted (0034, vacuum distillation) from one or more of tobacco leaf (0034, the tobacco leaves used comprise: 2 oz.  Flue Cured Virginia Red Leaf, 1 oz.  Aged Burley, and 1 oz.  Yendji Oriental Leaf) tobacco stem or tobacco dust, is well-known for smoking and inhalation purposes.  Parker discloses the claimed invention except for the tobacco wax composition being used in a system for a personal vaporizer comprising a receiving chamber and a pod, in which the pod being in contact with the receiving chamber.
However, Montgomery discloses a personal vaporizer (Figs 1-3, vaporizer system 2, 0024, 0025) comprising a receiving chamber (Fig 3, sleeve 14, heating element 26, 0027) and a pod (tank 24, 0027), in which the pod is in contact with the receiving chamber (see figures 2, 3).  Montgomery further discloses that the pod can contain "widely available forms of vaporizer 'juices'," waxes, dry tobacco, "and in any combination with each other" for inhalation (0007, 0024).  
Additionally, Ellis discloses a personal vaporizer (Figs 1-3, vaporizer 10, 0015) comprising a receiving chamber (tubular portion 20, 0015, 0022) and a pod (top bowl portion 74, 0025, 0026), in which the pod is in contact with the receiving chamber (see figure 1).  Ellis further discloses that the pod can contain tobacco leaf extract and a natural wax for inhalation (0026).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt inhalation system of Parker using tobacco wax to include a personal vaporizer comprising a receiving chamber and a pod, in which the pod is in contact with the receiving chamber, as disclosed by Montgomery or Ellis, for inhalation of a known a tobacco wax composition and as a matter of simple substitution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/18/2022